Case 2:18-bk-16497-SK   Doc 72 Filed 09/19/19 Entered 09/19/19 16:57:39   Desc
                         Main Document     Page 1 of 4
Case 2:18-bk-16497-SK         Doc 72 Filed 09/19/19 Entered 09/19/19 16:57:39                   Desc
                               Main Document     Page 2 of 4




                             Debtor's husband has requested arbitration to address the 102% predatory interest
                             rate and settle with Loanmart but parties are in dispute about possession - see Dkt 69
   The moving party would not be prejudiced as they have received more than the original loan amount.
Case 2:18-bk-16497-SK   Doc 72 Filed 09/19/19 Entered 09/19/19 16:57:39   Desc
                         Main Document     Page 3 of 4
             Case 2:18-bk-16497-SK                     Doc 72 Filed 09/19/19 Entered 09/19/19 16:57:39   Desc
                                                        Main Document     Page 4 of 4




09/19/2019



Cheryl Noal via email snoel@ch-law.com
Kathy Dockery via EFiling@LATrustee.com




              09/19/2019




   Honorable Judge Sandra E Klein
   Edward R. Roybal Federal Building and Courthouse
   255 E. Temple Street, Suite 1582 / Courtroom 1575
   Los Angeles, CA 90012




                           Randy Chang
 09/19/2019                                                                 /s/ Randy Chang
